         Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
                                             :
DAWN MCATEER,                                : CIVIL ACTION
                                             :
                  Plaintiff,                 :
                                            :
            v.                              :  NO. 20-101
                                             :
STATE FARM INSURANCE COMPANY,               :
                                            :
                  Defendant.                :
____________________________________________:

Goldberg, J.                                                                   November 23, 2020

                                  MEMORANDUM OPINION

       Plaintiff Dawn McAteer has sued Defendant State Farm Insurance Company (“State

Farm”) for bad faith and to compel arbitration in connection with Defendant’s alleged failure to

pay benefits pursuant to an underinsured motorist policy. Defendant moves to dismiss both of

these claims. For the following reasons, I will grant the Motion and dismiss the Amended

Complaint in its entirety.

I.     FACTUAL BACKGROUND

       The following facts and procedural history are taken from Plaintiff’s Amended Complaint

and, to the extent necessary, from public records in the Pennsylvania state courts. 1


1
        In deciding a motion under Federal Rule of Civil Procedure 12(b)(6), I must accept all
factual allegations in the complaint as true, construe the complaint in the light most favorable to
the plaintiff, and determine whether, under any reasonable reading, the plaintiff may be entitled to
relief. Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 596 (E.D. Pa. 2010).
        As a general rule, a district court reviewing a motion to dismiss under Fed. R. Civ. P.
12(b)(6) “may not consider matters extraneous to the pleadings” without converting the motion
into one for summary judgment. In re Burlington Coat Factory Secs. Litg., 114 F.3d 1410, 1426
(3d Cir. 1997). The rule, however, has three exceptions that permit courts to consider: (1) exhibits
attached to the complaint; (2) matters of public record; and/or (3) undisputedly authentic
documents integral to or explicitly relied upon in the complaint. Schmidt v. Skolas, 770 F.3d 241,
249 (3d Cir. 2014).

                                                 1
        Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 2 of 12




       Plaintiff was involved in an automobile collision on July 31, 2001, and suffered serious,

continuing, and permanent injuries. At all relevant times, she was insured under her motor vehicle

policy with Defendant State Farm that included both insured and underinsured motorist coverage.

(Am. Compl. ¶¶ 2, 7–8.)

       On December 2, 2002, Plaintiff sued the individuals responsible for the automobile

collision in the Philadelphia Court of Common Pleas. That suit was “tentatively settled” in October

2003. (Id. ¶¶ 10–11.)

       Plaintiff then made claims for coverage under her policy with Defendant and fully

cooperated with Defendant during the claim process. She asserts that “[o]ver the years, the various

insurance companies in the State of Pennsylvania did everything possible to change the law and

their insurance policies to lessen or eliminate as many or as much coverage or opportunities for

success for their insureds or claimants.” (Id. ¶¶ 13–14.)

       On April 23, 2004, Plaintiff, through her then-counsel, filed a Petition to Appoint Arbitrator

and Compel Arbitration in the Philadelphia County Court of Common Pleas because: (1) the third

party liability case was filed and settled in that county, (2) State Farm policies originally allowed

their insureds to petition for uninsured and underinsured claims in any county in Pennsylvania

where Defendant did substantial business, and (3) Defendant told Plaintiff that she must file her

petition in the county in which she lived. Defendant, however, informed Plaintiff that the Petition

to Appoint and Compel should have been filed in the Court of Common Pleas of Bucks County




        Here, the decisions from the Pennsylvania state courts regarding this case are a matter of
public record and are explicitly relied upon in the Amended Complaint. “[A] prior judicial opinion
constitutes a public record of which a court may take judicial notice.” M & M Stone Co. v. Pa.,
388 F. App’x 156, 162 (3d Cir. 2010); see also Lewis v. O’Donnell, 674 F. App’x 234, 237 (3d
Cir. 2017) (reviewing complaint and state court documents in ruling on a motion to dismiss).


                                                 2
         Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 3 of 12




since Plaintiff was residing there with her sister while recovering from brain cancer, instead of in

Philadelphia County, where Plaintiff had lived almost all of her life. (Id. ¶¶ 4–6, 18–21, 27.)

       The trial judge assigned to hear the Petition to Appoint ordered the parties to conduct

discovery on issues of where the Petition should have been filed and what the insurance policy

directed. Plaintiff’s counsel attempted to comply with the court’s order, but, according to the

Amended Complaint, was hindered by Defendant’s failure to supply evidence. As a result,

Plaintiff’s counsel could not compile all evidence in the time allotted by the court, and, on July 19,

2004, the court directed the transfer of the Petition to the Court of Common Pleas of Bucks County.

Nonetheless, State Farm knew, based on Plaintiff’s deposition, that Defendant lived in

Philadelphia with her daughter. (Id. ¶¶ 28–31.)

       Shortly thereafter, Plaintiff’s counsel had “personal and professional situations that

prevented him from going forward with this matter.” Because Plaintiff also had personal and

health problems, she was unable to proceed with this matter for many years. In 2011, she hired

new counsel to proceed with her uninsured/underinsured motorist claims. At that juncture, the

Disciplinary Board, Disciplinary Counsel, and the Court had taken over Plaintiff’s former

counsel’s office, files, records, and computers, so that new counsel was forced to start from scratch.

(Id. ¶¶ 32–34.)

       On November 15, 2011, Plaintiff then filed a Second Petition to Appoint an Arbitrator and

Compel Arbitration in Philadelphia County, Pennsylvania. The court denied Plaintiff’s Second

Petition based on the prior judge’s order transferring the First Petition to Bucks County. In early

2014, the Pennsylvania Superior Court affirmed in part and denied in part the Order of the

Philadelphia County court regarding the Second Petition. (Id. ¶¶ 37, 39–41.)




                                                  3
        Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 4 of 12




       On February 6, 2012, while the Second Petition was still active, Defendant filed a Third

Petition in Bucks County Pennsylvania, alleging that Plaintiff lived and resided in Bucks County.

(Id. ¶ 42.) For the next two years, Defendant allegedly “perpetrated a continuing fraud on the

Court of Bucks County Pennsylvania and [Plaintiff] by stating under oath that [Plaintiff] lived and

resided in Bucks County, when she did not and then even trying to serve her by substituted service,

improperly, with an outdate[d] and stale copy of same.” (Id. ¶ 45.) Defendant also attempted to

have the Sheriff of Philadelphia County serve Plaintiff in Philadelphia, where she lived “at all

times relevant to the filed Petitions,” although they tried at an address from which she had already

moved. (Id. ¶ 46.)

       After repeated attempts to serve this Third Petition on Plaintiff at various addresses, the

court permitted “alternative service by means of publication or regular and certified U.S. Mail, and

by serving Plaintiff’s last known attorney of record.” State Farm Ins. Co. v. McAteer, No. 576

EDA 2018, 2019 WL 1056810, at *1 (Pa. Super. Ct. Mar. 5, 2019). Defendant then filed various

certifications of service upon Plaintiff and her alleged counsel, and the Court entered a Rule to

Show Cause on November 6, 2013. (Am. Compl. ¶ 47–48); McAteer, 2019 WL 1056810, at *2.

At no time did any counsel enter their appearance in Bucks County on behalf of Plaintiff, and the

Rule was made absolute on May 6, 2014. (Am. Compl. ¶ 49); McAteer, 2019 WL 1056810, at *2.

       Thereafter, Defendant filed a Motion to Dismiss for Lack of Prosecution and Violation of

the Order to the Court, which was granted. McAteer, 2019 WL 1056810, at *2; (Am. Compl. ¶¶

51–52.) Plaintiff’s counsel did not answer subsequent phone calls or messages from the neutral

arbitrator attempting to schedule an arbitration proceeding. McAteer, 2019 WL 1056810, at *2.

As a result, Plaintiff’s arbitrator did not participate in the proceedings and the arbitration panel

decided in favor of Plaintiff on November 3, 2014. Id. A Judgment on the Award of the Bucks



                                                 4
         Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 5 of 12




County Arbitrators was entered in favor of Defendant on December 10, 2014, and notice of the

Judgment was mailed in accordance with Pa. R. Civ. P. 236. Id.; (Am. Compl. ¶ 56.) Plaintiff

claims that she received no notice of anything regarding the Third Petition. (Am. Compl. ¶ 49.)

       Almost two years later, on December 6, 2016, Plaintiff filed a Petition to Strike, Set Aside

and Open Judgment, Award, and all Actions of the Arbitrators in the Bucks County Court of

Common Pleas. McAteer, 2019 WL1056810, at *2. Defendant responded by seeking a protective

order from the court. Id. On January 18, 2018, the Bucks County court granted Defendant’s

motion for protective order and denied Plaintiff’s Petition to Strike. Id. Plaintiff appealed to the

Pennsylvania Superior Court, which affirmed finding that: (1) Plaintiff waived her claims by

failing to properly file her statement of issues on appeal; (2) the statement of issues that she sent

to the trial judge preserved no issues due to its incoherence; and (3) her request to set aside the

arbitration was untimely filed two years after the arbitration award. McAteer, 2019 WL 1056810,

at *2; (Am. Compl. ¶¶ 61–63.)

       Plaintiff filed her federal court action in January 2020, and amended her Complaint on

March 20, 2020. The Amended Complaint alleges: (1) bad faith under 42 Pa.C.S. § 8371 for

failure to timely pay first-party and underinsured motorist benefits under her policy in connection

with the 2001 accident, and (2) a demand for arbitration of Plaintiff’s breach of contract claim

resulting from Defendant’s failure to pay benefits to Plaintiff under her insurance policy.

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), a defendant bears the burden of

demonstrating that the plaintiff has not stated a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6); see also Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). The United

States Supreme Court has recognized that “a plaintiff’s obligation to provide the ‘grounds’ of his



                                                 5
           Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 6 of 12




‘entitle[ment] to relief’ requires more than labels and conclusions.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quotations omitted). “[T]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice” and only a complaint that

states a plausible claim for relief survives a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662,

678–79 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. A complaint does not show an entitlement to relief when the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct. Id. at 679.

       The Court of Appeals has detailed a three-step process to determine whether a complaint

meets the pleadings standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014). First, the court

outlines the elements a plaintiff must plead to state a claim for relief. Id. at 365. Next, the court

must “peel away those allegations that are no more than conclusions and thus not entitled to the

assumption of truth.” Id. Finally, the court “look[s] for well-pled factual allegations, assume[s]

their veracity, and then ‘determine[s] whether they plausibly give rise to an entitlement to relief.’”

Id. (quoting Iqbal, 556 U.S. at 679). The last step is “‘a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.’” Id. (quoting Iqbal, 556

U.S. at 679).

III.   DISCUSSION

       A.       Bad Faith Claim

       Defendant first contends that Plaintiff’s bad faith claim is barred on statute of limitations

grounds.

       A two-year statute of limitations applies for a § 8371 claim. See Haugh v. Allstate Ins.

Co., 322 F.3d 227, 236 (3d Cir. 2003); Ash v. Cont'l Ins. Co., 861 A.2d 979, 984 (Pa. Super. Ct.



                                                  6
         Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 7 of 12




2004). The statute of limitations starts to run when the plaintiff’s “right to institute and maintain

the suit arises; lack of knowledge, mistake, or understanding do not toll the running of the statute

of limitations.” Barnes v. Am. Tobacco, Inc., 984 F. Supp. 842, 857 (E.D. Pa. 1997) (quoting

Pocono Int’l Raceway, Inc. v. Pocono Produce, Inc., 468 A.2d 468, 471 (Pa. 1983)).

“[A] claim accrues when a plaintiff is harmed and not when the precise amount or extent of

damages is determined.” Adamski v. Allstate Ins. Co., 738 A.2d 1033, 1042 (Pa. Super. Ct. 1999).

A bad faith claim, in particular, accrues when the insurer definitively denies coverage. See

Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 224–25 (3d Cir. 2005). “Thus, where an insurer

clearly and unequivocally puts an insured on notice that he or she will not be covered under a

particular policy for a particular occurrence, the statute of limitations begins to run and the insured

cannot avoid the limitations period by asserting that a continuing refusal to cover was a separate

act of bad faith.” CRS Auto Parts, Inc. v. Nat’l Grange Mut. Ins. Co., 645 F. Supp. 2d 354, 365

(E.D. Pa. 2009); see also Goddard v. State Farm Mut. Auto. Ins. Co., 992 F. Supp. 2d 473, 478

(E.D. Pa. 2014) (“Repeated or continuing denials of coverage do not constitute separate acts

of bad faith giving rise to a new statutory period.”).

       Here, taking the Amended Complaint’s facts as true, and considering the public record on

which the Amended Complaint relies, I find that the bad faith claim is barred by the statute of

limitations. Plaintiff first challenged Defendant’s coverage decision in her April 23, 2004 Petition

to Appoint Arbitrator and Compel Arbitrator.             The Philadelphia Court of Common Pleas

transferred that Petition to Bucks County on July 19, 2004. Thereafter, Plaintiff took no action

until November 15, 2011, when she filed the Second Petition to Appoint Arbitrator and Compel

Arbitration in the Philadelphia Court of Common Pleas. The Court of Common Pleas again

transferred it to Bucks County and, on appeal, the Superior Court affirmed that ruling in a January



                                                  7
          Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 8 of 12




7, 2014 decision. Just prior to that January ruling, Defendant filed the Third Petition to Appoint

Arbitrator. Arbitration was ordered and the arbitration panel decided in favor of Defendant on

November 3, 2014. The trial court then entered a judgment in Defendant’s favor on December 10,

2014.

         In light of these facts, the December 10, 2014 entry of judgment, affirming the arbitration

award, clearly put Plaintiff on notice that she would not obtain her requested coverage under the

policies issued by Defendant. Accordingly, her bad faith claim accrued on that date. In turn,

Plaintiff’s failure to file her federal complaint until more than five years later violates the statute

of limitations and requires dismissal of the claim as time barred.

         In an effort to avoid this time bar, Plaintiff invokes the discovery rule. The “discovery

rule” will toll the running of the limitations period until “the plaintiff knows or reasonably should

know (1) that he has been injured, and (2) that his injury has been caused by another party’s

conduct.” Romah v. Hygienic Sanitation Co., 705 A.2d 841, 857 (Pa. Super. Ct. 1997) (quotations

omitted). Generally, “once a plaintiff possesses the salient facts concerning the occurrence of his

injury and who or what caused it, he has the ability to investigate and pursue his claim.” Id.

(emphasis omitted) (quoting Vernau v. Vic’s Mkt., Inc., 896 F.2d 43, 46 (3d Cir. 1990)). “[I]t is

the duty of the party asserting a cause of action to use all reasonable diligence to properly inform

himself of the facts and circumstances upon which the right of recovery is based and to initiate suit

within the prescribed period.” Crouse v. Cyclops Indus., 745 A.2d 606, 611 (Pa. 2000) (citation

omitted); see also Pocono Int'l Raceway, Inc. v. Pocono Produce, Inc., 468 A.2d 468, 471 (Pa.

1983).

         Plaintiff here asserts that “the fraud occasioning the institution of this litigation was only

discovered when [Plaintiff] returned to Pennsylvania after being in Utah and learned of the



                                                   8
         Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 9 of 12




existence of [Defendant’s] sham judgment in the arbitration proceeding. It must be remembered

that [Plaintiff] was without the benefit of counsel, relative to the UIM proceeding, at the time that

the sham arbitration result was improperly entered as a judgment by the prothonotary.” (Pl.’s

Opp’n Mot. to Dismiss 14.) She posits that she had not received any notice of the original

arbitration proceeding or the judgment entered thereon. Ultimately, she instituted her federal

action within two years of the trial judge’s order denying her motion to strike the sham judgment

entered in her arbitration proceeding.

         Plaintiff’s invocation of the discovery rules fails on several grounds. First, other than a

general allegation that Plaintiff was in Utah during the pendency of the Third Petition to Appoint

Arbitrator, Plaintiff fails to provide any basis for her failure to exercise a modicum of diligence

with respect to her ongoing insurance claim. Moreover, even giving Plaintiff the benefit of the

doubt that she could not have discovered the entry judgment against her in 2014, it is undisputable

that Plaintiff had notice of that judgment when her attorney filed, on her behalf, a Petition to Strike,

Set Aside and Open Judgment, Award, and all Actions of the Arbitrators on December 6, 2016.

Yet, Plaintiff waited more than three years thereafter to initiate this action in federal court. 2

        In light of the foregoing, I find that reasonable minds cannot differ on the fact that Plaintiff

knew of the judgment against her no later than December 6, 2016. See Crouse, 745 A.2d at 611

(holding that the commencement of the limitations period may be determined as a matter of law




2
        I take judicial notice that, via a March 15, 2018 contractual agreement, Plaintiff assigned
her rights pertaining to her insurance bad faith claim to her prior attorney, Alan Feingold. Mr.
Feingold then commenced a bad faith action in this Court under Feingold v. State Farm, Civil
Action No. 18-4991. On June 10, 2019, I dismissed that case holding, in part, that Plaintiff’s
assignment of her bad faith claim was void. The matter is currently on appeal to the United States
Court of Appeals for the Third Circuit.


                                                   9
        Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 10 of 12




“where the facts are so clear that reasonable minds cannot differ.”). Accordingly, I will dismiss

Plaintiff’s bad faith claim as untimely.

       B.      Arbitration

       Plaintiff’s second cause of action for “Federal Arbitration” alleges that:

               74.     At the time of the aforesaid collision, Plaintiff was an
               insured under and covered by a policy of motor vehicle insurance,
               that she purchased, which provided for first party benefits, as well
               as uninsured and underinsured motorist coverages, requiring
               arbitration, in connection with her collision.

               75.     At the time of the foresaid collision, Plaintiff was insured
               under and covered by policies of motor vehicle insurance, that her
               sister and brother-in-law purchased, which provided uninsured and
               underinsured motorist coverages requiring arbitration, that also
               covered and insured the Plaintiff in connection with her collision.

               76.    Defendant, State Farm has refused to make full, timely,
               proper or appropriate payment to the Plaintiff despite clear, proper
               and rightful entitlement to or under one or more of the aforesaid
               coverages or arbitration.

               77.    As a result, and consequence, Plaintiff has been deprived of
               the benefits rightfully owing to her by virtue of the payment of
               premiums to the Defendant.

               78.    This Court properly has jurisdiction of this matter under the
               Federal Arbitration Act, 9 U.S.C. Section 4, as the insurance policies
               in question contain mandatory arbitration clauses and these are in
               dispute.

               WHEREFORE, plaintiff respectfully requests judgment in her favor
               and against the defendant in an amount in excess of One Hundred
               and Fifty Thousand ($150,000.00) Dollars, exclusive of interest and
               costs, together with interest at 3% over prime on all unpaid benefits,
               attorney’s fees, punitive damages and such further relief as deemed
               appropriate by the Court, as well as arbitration.

(Am. Compl. ¶¶ 74–78.)

       Aside from a request to compel arbitration, I cannot discern from these allegations what

exactly Plaintiff is alleging or seeking. Plaintiff’s response to the Motion to Dismiss offers little


                                                 10
        Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 11 of 12




clarification, asserting that Defendant has refused to arbitrate the insurance claims and “[t]here

being the existence of an arbitration clause, at least with respect to a portion of the claims advanced

in the complaint, the Court’s obligation is to direct the arbitration of those claims.” (Pl.’s Opp’n

Mot. to Dismiss 15.) Plaintiff requests that the proposed Motion to Dismiss be denied and the

matter submitted to arbitration. (Id.)

        The Rooker-Feldman doctrine precludes my consideration of this claim. The Rooker-

Feldman doctrine derives from two United States Supreme Court cases which established that

federal district courts may not exercise jurisdiction over suits that are essentially appeals from

state-court judgments. Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.

Feldman, 460 U.S. 462 (1983). The doctrine “is confined to cases . . . brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

        In order to determine when the Rooker-Feldman doctrine divests a federal district of

jurisdiction to consider a plaintiff’s claim, a court must find that four factors are satisfied: “(1) the

federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-

court judgments;’ (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Great W. Mining

& Miner Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (alterations in original).

The second and fourth requirements are the key to determining whether a federal suit presents an

independent, non-barred claim. Id. Thus, it is incumbent on the district court to “identify those

federal suits that profess to complain of injury by a third party, but actually complain of injury




                                                   11
           Case 2:20-cv-00101-MSG Document 21 Filed 11/23/20 Page 12 of 12




‘produced by a state court judgment and not simply ratified, acquiesced in, or left unpunished by

it.’” Id. at 167 (quoting Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77, 88 (2d Cir. 2005)).

       Applying those elements, I find that the Rooker-Feldman doctrine clearly bars Plaintiff’s

“federal arbitration” claim. Plaintiff filed two state court actions to compel appointment of an

arbitrator for purposes of her arbitrating her insurance claims, but twice did so in the wrong forum.

Defendant responded by filing its own motion to compel appointment of an arbitrator in the correct

forum in Bucks County. The state court granted Defendant’s motion and the insurance claims

were then arbitrated without the participation of Plaintiff’s arbitrator due to Plaintiff’s failure to

appear. The state court entered judgment on the Award of the Arbitrators. Subsequently, but still

prior to this federal action, Plaintiff moved to strike this arbitration award, which was denied by

both the Bucks County Court of Common Pleas and the Pennsylvania Superior Court.

       In light of this history, it is clear that Plaintiff’s current request that this Court compel

arbitration of her insurance claims is nothing more than a challenge to a final decision rendered by

the Pennsylvania state courts. The current action complains of injuries and seeks damages

resulting from the state courts’ refusal to reopen the judgment against Plaintiff and to re-arbitrate

the insurance coverage claims. Under the Rooker-Feldman doctrine, I lack jurisdiction over such

a claim.

IV.    CONCLUSION

       For all of the foregoing reasons, I will grant Defendant’s Motion in its entirety and dismiss

Plaintiff’s Amended Complaint. 3 An appropriate Order follows.




3
       Defendant also asserts that Plaintiff’s claims are barred by the prior-pending action
doctrine. As I dismiss Plaintiff’s Amended Complaint on other grounds, I need not discuss that
argument here.

                                                 12
